Citation Nr: 1436739	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's non-service-connected pension benefits must be reinstated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  


FINDINGS OF FACT

1.  In a March 2014 decision, the U.S. Court of Appeals for Veterans Claims (Court) reversed a February 2012 Board decision on the basis that VA failed to observe all applicable law when the RO discontinued the Veteran's non-service-connected pension.  

2.  In the March 2014 decision, the Court remanded this matter to the Board to reinstate the Veteran's non-service-connected pension effective February 1, 2008.  


CONCLUSION OF LAW

The criteria have been met for reinstating the Veteran's non-service-connected pension, effective February 1, 2008.  38 C.F.R. §§ 3.105, 3.203 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2006 decision, the RO granted the Veteran entitlement to a non-service-connected pension.  In April 2007 the RO sent a letter to the Veteran proposing to discontinue his pension benefits.  

In the January 2008 decision on appeal, the RO discontinued the Veteran's pension benefits on the basis that the June 2006 decision contained clear and unmistakable error.  See 38 C.F.R. § 3.105 (2013).  The RO determined that the Veteran did not meet the 90 days of creditable service requirement for non-service-connected pension benefits.  See 38 U.S.C.A. § 1521 (West 2002).  The Veteran appealed that decision to the Board.  

The Board denied his appeal in a February 2012 decision.  The Veteran appealed that decision to the Court.  In a March 2014 decision, the Court reversed the Board's decision and remanded the matter to the Board to reinstate the Veteran's non-service-connected pension effective February 1, 2008.  

The Court explained that VA had failed to comply with 38 C.F.R. § 3.203 (2013) as to properly seeking verification of the Veteran's service.  It further explained that § 3.203 requires VA to seek verification of a claimant's service prior to making a determination as to whether the claimant met the 90 day service requirement.  

In this reard, the Court acknowledged that VA had sought verification in February 2006, but explained that this request was prior to when VA was aware that the Veteran's service was potentially at issue with regard to pension.  The Court found it more significant that the verification of the Veteran's service that was attempted was not in compliance with § 3.203.  It explained that merely asking the U.S. Army to confirm service dates, and a reply from the Army that all service information had been verified as correct, was not a complete statement of service as is required in cases such as this one by § 3.203(c).  

Because the appeal stemmed from the RO decision that eliminated the grant of pension benefits, the Court, relying on previous case law addressing reductions and severance of other benefits, determined that VA's failure to observe applicable law rendered the elimination of the previous grant of non-service-connected pension benefits void ab initio.  Cf. Brown v. Brown, 5 Vet. App. 413 (1993); Wilson v. West, 11 Vet. App. 383 (1998); Schafrath v Derwinski, 1 Vet. App. 589 (1991).  

As the Court has reversed the Board's February 2012 decision, with directions as stated above, the Board must grant this appeal and order the Veteran's non-service-connected pension reinstated effective February 1, 2008.

This decision would have no impact on any future evaluation of this case, as long as the action of the RO applies with the law, as cited above and within the Court's decision in this case. 


ORDER

The Veteran's non-service-connected pension benefit is reinstated effective February 1, 2008.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


